— Appeal from a decision of the Workers’ Compensation Board, filed November 15, 1978, which discharged the Special Funds Conservation Committee from liability. The claimant sustained a permanent partial disability as the result of a compensable myocardial infarction on October 17, 1973. The insurance carrier sought to be reimbursed for liability after 104 weeks of disability, pursuant to the provisions of section 15 (subd 8, par [d]) of the Workers’ Compensation Law, on the ground that the claimant had a prior "permanent physical impairment” which resulted "in a permanent disability caused by both conditions that is materially and substantially greater than that which would have resulted from the subsequent injury * * * alone”. (Workers’ Compensation Law, § 15, subd 8, par [d].) The board found: "Upon review, the majority of the Board Panel finds, based on the testimony of Dr. Lehv, claimant’s ulcer does not materially or substantially affect the degree of the disability caused by the accident of October 17, 1973.” The decision is supported by substantial evidence. Decision affirmed, with costs to the Special Funds Conservation Committee against the employer and its insurance carrier. Sweeney, J. P., Main, Mikoll and Herlihy, JJ., concur.